Per Curiam
The petitioner has filed what purports to be a petition for a Writ of Mandate to compel a hearing on a Writ of Coram Nobis filed in the Marion Criminal Court. The petition, so far as we can discover, is not signed, but a signature typed therein, and is not verified. It also fails to comply with Rule 2-35 by supporting the allegations with reference to proceedings *700in the inferior court by certified copies thereof. The petition further fails to show any demand made upon the respondent for the action requested.
For the reasons stated, the petition is denied.
Achor, J., not participating because of illness.
Note. — Reported in 163 N. E. 2d 32.